Citation Nr: 0810693	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-39 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to right 
ankle degenerative joint disease.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).    



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  

It is noted that the veteran initially requested a RO hearing 
but later agreed to the alternative of an informal hearing 
conference with a Decision Review Officer; this conference 
was held in February 2006.


FINDINGS OF FACT

1.  There is no competent evidence linking degenerative joint 
disease in the right knee to in-service symptomatology or 
pathology or to service-connected residuals of degenerative 
joint disease in the right ankle.  

2.  PTSD does not result in occupational or social impairment 
with reduced reliability or productivity due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; or impaired abstract 
thinking.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service and is not proximately due to 
or the result of right ankle degenerative joint disease.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 
 
2.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §4.130, Diagnostic Code (DC) 9411 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, a letter dated in 
December 2004 advised the claimant of the information 
necessary to substantiate his claims for service connection.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence or information in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Service connection for PTSD was granted by a June 2005 rating 
decision, and the veteran has appealed the initial 30 rating 
assigned for this disability.  While the December 2004 letter 
did not notify the veteran of the information needed to 
support a claim for a higher rating for PTSD, the Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the rating assigned by a RO for an award of benefits.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In 
this regard, once a decision has been made awarding service 
connection and an effective date and rating for the award 
assigned, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for a 
higher initial rating for PTSD in the instant case following 
the grant of service connection, see McCutcheon v. Principi, 
17 Vet. App. 559 (2004), is somewhat unclear.  To the extent 
that such notice may be required, a March 2006 letter 
provided the veteran with VCAA notice regarding disability 
rating and effective date matters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent until after the initial adjudication of the claim in 
June 2005, it was followed by readjudication and the issuance 
of a supplemental statement of the case in September 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  A discussion of whether 
sufficient notice has been provided for an increased 
compensation claim is not necessary because the Vazquez-
Flores notice requirements apply to a claim for increase and 
not to an initial rating claim as is the case here. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  There is otherwise 
no indication that any effort by the RO adversely affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and VA medical 
examinations pertinent to the claims were afforded as will be 
discussed below.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II. Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Right Knee Degenerative Arthritis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the relevant facts will be 
summarized.  A September 1968 service medical record showed 
the veteran complaining about pain in his right knee.  A 
tender area was noted in the medial portion of the patella.  
It was noted that there was no obvious infection.  The July 
1969 separation examination did not reflect a right knee 
disability and the veteran did not report having any knee 
problems on a medical history collected at that time.  After 
service, an examination of the right knee in May 2005 
resulted in diagnoses to include mild degenerative joint 
disease in the right knee.  It was reported at that time that 
the veteran had a work-related fracture of the right distal 
tibia with pins.  The examiner noted the degenerative joint 
disease in the right knee and fracture of the tibia were not 
related to, caused by or aggravated by military service.  

At a February 2006 informal hearing conference, the veteran 
contended that his right knee condition was the result of his 
service-connected right ankle disorder, and he was afforded a 
VA examination in June 2006 to in part determine whether such 
a relationship existed.  At that time, the veteran reported 
that his knee began hurting him during his service in 
Vietnam.  It was reported that there was no specific knee 
injury in service and no knee pain at the time of service 
separation.  The veteran told the examiner that he fractured 
his right tibia at his place of employment, after service.  
He underwent an internal fixation and hardware was later 
removed after an infection.  The veteran stated that he was 
on antibiotics for many weeks thereafter.  He reported that 
following his post-service injury in 2001, he has had 
increasing right knee pain.  Following the examination, the 
diagnosis in pertinent part was degenerative joint disease of 
the right knee, and the examiner concluded as follows:  

It is my opinion that the veteran's right 
knee condition of degenerative joint 
disease is not caused or aggravated 
beyond [its] normal progression by the 
veteran's right ankle disability.  There 
is no specific injury to the right knee 
joint noted while in service.  The 
veteran reports intermittent right knee 
symptoms.  He reports that [his] right 
knee pain became worse following his work 
related injury in 2001.  The veteran does 
have [an] antalgic gate [sic] however it 
do[e]s not decrease his pace of 
ambulation and [it] is mild.  

A review of the remaining evidence of record does not 
otherwise reveal any competent medical evidence linking 
degenerative arthritis of the right knee to service or the 
service-connected right ankle degenerative arthritis.  As for 
the veteran's own assertions that his right knee degenerative 
arthritis is related to service or his service connected 
right ankle disorder, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and in light of the 
negative medical opinions set forth above, the Board finds 
that service connection for right knee degenerative arthritis 
cannot be granted.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right knee degenerative arthritis, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
B.  Increased Rating for PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
ratings for at issue herein are based on the assignment of 
initial ratings for these conditions following the initial 
award of service connection for each condition.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. 
App. at 58.  
 
Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as " DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
a 100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994). 

As indicated, service connection for PTSD was granted by a 
June 2005 rating decision.  A 30 percent was assigned for 
this disability effective July 19, 2004.     Evidence before 
the adjudicators at that time included reports from a May 
2005 VA examination, at which time the veteran reported that 
he had not had a full night's sleep since he returned from 
Vietnam in 1969.  He also described an exaggerated startle 
response, nightmares and intrusive thoughts of combat.  

Upon mental status examination in May 2005, it was noted that 
the veteran's PTSD symptoms did not appear to impact personal 
functioning.  His mood was euthymic and no change in the 
veteran's mood was noted when he discussed details of his 
Vietnam combat.  The veteran responded to questions in a 
rational, coherent and organized manner with no indications 
of obsessions, compulsions or phobias.  There was no evidence 
of delusions, hallucinations, psychotic symptoms or a thought 
disorder.  He was oriented to all spheres and no evidence or 
complaints of memory loss.  The veteran's memory for 
immediate, recent, and remote events was specifically noted 
to be "quite good."  Insight and judgment were grossly 
intact.  He reported that he sleeps between four and five 
hours each night and continues to have problems with sleep 
onset and maintenance.  In summary, the examiner stated the 
veteran had mild symptoms of PTSD, to include re-experiencing 
military combat in the form of recurrent and intrusive 
recollections, avoidance of stimuli associated with combat, a 
mild sleep disorder and exaggerated startle responses.  His 
GAF score following the examination was 70.  

The most recent pertinent clinical evidence is contained in 
reports from a May 2006 VA psychiatric examination.  The 
reports from this examination reflect review of the claims 
file by the examiner, to include the reports from the May 
2005 VA examination set forth above.  The veteran reported 
that he had not received any psychiatric inpatient or 
outpatient treatment since the May 2005 examination, but 
reported that he still has problems with sleeping.  He 
indicated that he had "no problems during the day," but did 
report difficulty with loud noises, flashbacks and 
nightmares.  The veteran denied having any mental health 
problems associated with working except being bothered by 
loud noises and he indicated that he had a good relationship 
with his adult children and an adequate degree and quality of 
social relationships.  Overall, the veteran described a good 
psychosocial functional status and quality of life.  

Upon mental status examination in May 2006, the veteran 
demonstrated no impairment of thought processes or 
communication and no delusions or hallucinations.  Eye 
contact and interaction were within normal limits and the 
veteran was oriented to person, place and time.  With the 
exception of "some forgetfulness," the veteran denied any 
significant memory loss or impairment.  He also denied 
obsessive or ritualistic behaviors, panic attacks, 
depression, anxiety or impaired impulse control.  Speech was 
within normal limits.  The veteran reported that he slept 3.5 
to 4 hours a night but that he slept sometimes during the day 
and indicated that his energy was "pretty good at times."  
It was the examiner's assessment that the veteran's PTSD 
symptoms were mild, that any vocational or industrial 
limitations due to PTSD were "very mild" and that the 
veteran's GAF score was 65.  

Applying the pertinent criteria to the facts set forth above, 
the evidence of record does not show that PTSD is manifested 
by such symptomatology as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory;  disturbances of 
motivation and mood, or impaired abstract thinking.  Symptoms 
of PTSD have been consistently characterized as "mild," and 
the impact of the veteran's PTSD upon employment has been 
described as "very mild."  The Board therefore finds that 
the service-connected psychiatric symptomatology does not 
meet the schedular criteria for increased compensation, to 
include on the basis of a "staged" rating or ratings.  
38 C.F.R. § 4.130, DC 9411.  Accordingly, an evaluation in 
excess of 30 percent disabling for the veteran's service-
connected PTSD is not warranted at any time subsequent to the 
effective date of the initial rating, July 19, 2004.  See 38 
C.F.R. § 3.400 (2007).
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his PTSD, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 30 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for his service-connected PTSD, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to right 
ankle degenerative joint disease, is denied. 

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


